Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or render obvious independent claims 1 and 21 as arranged, specifically “wherein a position of the distal end of the second rod relative to the proximal end of the link is adjustable, so that a length of the second rod extending from the proximal end of the link is adjustable, thereby eliminating a virtual displacement caused by mechanical tolerances from the actuator, the mechanical transmission mechanism, and the phase shifter during adjustment of the phase shifter.” This arrangement provides improved control over the phase shifting for the antenna.
Prior art Clifford et al. (U.S. Patent Application No. 20210328342) teaches (Figs. 30-33) a mechanical transmission mechanism of a base station antenna, wherein the mechanical transmission mechanism comprises: a first rod (1038) driven by an actuator (1044); a second rod (1040) for moving a movable element (102, see Fig. 23), the second rod having a proximal end and a distal end (see Fig. 30); and a link (1046) for connecting the first rod and the second rod ([0079]), the link having a proximal end and a distal end (see Fig. 30) and including a first connecting element that movably connects the first rod with the link and a second connecting element that fixedly connects the second rod with the link (see Fig. 33), but does not teach further details of the positioning of the link and second rod. It would not have been obvious to modify Clifford to include making the positioning adjustable, as it would have unpredictable effects on the operation of the antenna apparatus of Clifford.
The rest of the claims are allowable based on their dependence from the above claims. 

Allowable Subject Matter
Claims 1-32 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/Primary Examiner, Art Unit 2896